Claim Objections
Claims 18-20 are objected to because of the following informalities:  
Claims 18-20 are newly added but identified as “previously presented” in the claim listing dated August 3, 2022.  They will be examined as “new” for the remainder of this Office Action.  

Appropriate correction is required.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowable for substantially the same reasons indicated on pages 4-5 of the Office Action dated May 11, 2022.
With respect to claim 15, the prior art of record fails to teach or suggest Applicant’s specifically claimed “image display apparatus comprising: a display; and
a controller configured to control the display, wherein in case in which images having a gradually decreasing pattern are sequentially received, and a size of at least one pattern of the images is greater than or equal to a reference size, the controller increases luminance of the at least one pattern of the images that is greater than or equal to the reference size, and wherein in response to the size of at least one pattern of the images being less than the reference size, the controller maintains luminance of the at least one pattern of the images that is less than the reference size at a predetermined level or as it is” (claim 15 – emphasis added).

	Claims 16-17 are dependent on claim 15 and allowable for substantially the same reasons, discussed above.

	Claims 18-20 are dependent on claim 1 and allowable for substantially the same reasons, discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Antonio Xavier/Primary Examiner, Art Unit 2623